Name: Decision NoÃ 940/2011/EU of the European Parliament and of the Council of 14Ã September 2011 on the European Year for Active Ageing and Solidarity between Generations (2012) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: culture and religion;  social affairs;  demography and population;  labour market
 Date Published: 2011-09-23

 23.9.2011 EN Official Journal of the European Union L 246/5 DECISION No 940/2011/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 September 2011 on the European Year for Active Ageing and Solidarity between Generations (2012) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 153(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Pursuant to Article 147(1) of the Treaty on the Functioning of the European Union (TFEU), the Union is to contribute to a high level of employment by encouraging cooperation between Member States and by supporting and, if necessary, complementing their action. (2) Pursuant to Article 153(1) TFEU, the Union is to support and complement the activities of the Member States on working conditions, the integration of persons excluded from the labour market and the combating of social exclusion. (3) Pursuant to Article 3(3) of the Treaty on European Union, the Union is, inter alia, to combat social exclusion and discrimination and is to promote social justice and protection, equality between women and men and solidarity between generations. (4) Article 174 TFEU recognises that some regions of the Union suffer from severe and permanent demographic handicaps that may adversely affect their level of development and require particular attention if the Union is to achieve the objective of economic, social and territorial cohesion. (5) Pursuant to Article 25 of the Charter of Fundamental Rights of the European Union, the Union recognises and respects the rights of the elderly to lead a life of dignity and independence and to participate in social and cultural life. (6) Ageing is undoubtedly a challenge for the whole of society and for all generations in Europe, and it is also a matter for intergenerational solidarity and for the family. (7) The part of the population of the Union comprised of people in their late 50s and over will increase at a much faster rate than ever before. This is very positive as it is a logical consequence of the improvement in health and the quality of life. Nevertheless, due to this demographic change, the Union faces a number of challenges. (8) Successive European Councils have recognised the need to tackle the effect of ageing populations on European social models. A key response to this rapid change in the age structure consists in promoting the creation of a culture of active ageing as a lifelong process and thus ensuring that the rapidly-growing population comprised of people who are currently in their late 50s and over, who are, on the whole, healthier and better educated than any such age group before them, have good opportunities for employment and active participation in social and family life, including through volunteering, lifelong learning, cultural expression and sports. (9) Active ageing is, according to the World Health Organisation, the process of optimising opportunities for health, participation and security in order to enhance quality of life as people age. Active ageing allows people to realise their potential for physical, social, and mental well-being throughout the life course and to participate in society, while providing them with adequate protection, security and care when they need it. Accordingly, the promotion of active ageing requires a multi-dimensional approach and ownership by and lasting support among all generations. (10) The European Year for Active Ageing and Solidarity between Generations (2012) should build on the legacy of the European Year for Combating Poverty and Social Exclusion (2010) and the European Year of Voluntary Activities Promoting Active Citizenship (2011) and, therefore, the synergies between those European Years and the European Year for Active Ageing and Solidarity between Generations (2012) (the European Year) should be promoted. (11) The growing proportion of older people in Europe and the increase in chronic health conditions makes it more important than ever to promote the healthy ageing of all, and in particular older people, supporting their vitality and dignity by, inter alia, ensuring access to appropriate and high-quality health care, long-term care and social services and developing initiatives promoting the prevention of health risks associated with ageing. Healthy ageing can help to raise the labour market participation of older people, enable them to be active in society for longer, improve their individual quality of life and limit pressure on health, social care and pension systems. (12) The Commission presented its views on the demographic challenges that the Union faces and on opportunities for tackling them in its communications The demographic future of Europe - from challenge to opportunity of 12 October 2006, Promoting Solidarity between the Generations of 10 May 2007 and Dealing with the impact of an ageing population in the EU (2009 Ageing Report) of 29 April 2009. (13) The diversity of older generations in Europe will further increase. It is therefore necessary to actively promote equal opportunities and to encourage participation. Active citizens from different backgrounds have important bridge functions in society, foster integration and contribute to the economy. (14) The Council and the representatives of the Governments of the Member States, meeting within the Council, adopted, on 22 February 2007, a Resolution on The opportunities and challenges of demographic change in Europe: the contribution of older people to economic and social development which emphasised both the need to increase the possibilities for active participation by older people, including in the form of voluntary work, and the new economic opportunities (the silver economy) created by the growing demand on the part of older people for certain goods and services, as well as the importance of a positive public image of older people. (15) The Council adopted, on 8 June 2009, Conclusions on Equal opportunities for women and men: active and dignified ageing, which recognised that, throughout the Union, older women and men face serious challenges as they seek to live active lives and to age with dignity, and proposed a number of measures to Member States and the Commission, including the promotion of active ageing policies, taking into account the different situations in the various Member States and the different challenges faced by women and men. (16) The Council adopted, on 30 November 2009, Conclusions on Healthy and dignified ageing, inviting the Commission, inter alia, to develop awareness-raising activities to promote active ageing, including a possible European Year on Active Ageing and Intergenerational Solidarity in 2012. (17) The Commission emphasised, in its Communication entitled Europe 2020 - A strategy for smart, sustainable and inclusive growth of 3 March 2010, the importance, to the Union, of promoting a healthy and actively-ageing population in the interests of social cohesion and higher productivity. On 23 November 2010, as part of the Europe 2020 strategy, the Commission adopted a flagship initiative entitled An agenda for new skills and jobs: A European contribution towards full employment, under which Member States should notably promote active ageing policies. On 16 December 2010, the Commission also adopted a flagship initiative on a European Platform against Poverty and social exclusion: A European framework for social and territorial cohesion. Achieving those policy goals requires action from all levels of government and various non-governmental stakeholders; those goals can in turn be supported, at the level of the Union, by European Year activities that aim to raise awareness and to foster the exchange of good practice. National coordinators should see to it that national activities are coordinated and are consistent with the objectives of the European Year. The participation of other institutions and stakeholders should also be planned. (18) The Council adopted, on 7 June 2010, Conclusions on Active Ageing inviting the Commission to pursue the preparation of a European Year for Active Ageing in 2012, during which the benefits of active ageing and its contribution to solidarity between generations can be highlighted and promising initiatives in support of active ageing at all levels can be publicised. (19) The European Parliament adopted, on 11 November 2010, a Resolution entitled Demographic challenge and solidarity between generations, calling on Member States to make active ageing one of the priorities for the coming years. The resolution also stressed that the European Year should, in particular, highlight the contribution that older people make to society and afford opportunities to foster solidarity, cooperation and understanding between generations and to get younger and older people to work together. (20) Opinions drawn up by the European Economic and Social Committee and the Committee of the Regions have also stressed the importance of active ageing for Europe by highlighting, inter alia, the value of cross-generational health care. (21) Council Decision 2010/707/EU of 21 October 2010 on guidelines for the employment policies of the Member States (3) calls, under Guidelines 7 and 8, on Member States to increase labour force participation through policies to promote active ageing, to raise employment rates of older workers through promoting innovation in the organisation of work and to increase the employability of older workers through their up-skilling and participation in lifelong learning schemes. Guideline 10 emphasises the need to enhance social protection systems, lifelong learning and active inclusion policies with the aim of creating opportunities at different stages of peoples lives, of shielding them from the risk of poverty and social exclusion and of enhancing their active participation in society. (22) In its Communication A Digital Agenda for Europe, the first Europe 2020 flagship initiative, adopted on 19 May 2010, the Commission stressed the importance of information and communication technology (ICT) applications and services for ageing well, proposing, in particular, the reinforcement of the Ambient Assisted Living (AAL) Joint Programme. The Digital Agenda for Europe also recommended taking concerted action to increase the digital competences of all Europeans, including older people, a group that is overrepresented within the 150 million citizens, or approximately 30 % of the total number of citizens, who have never used the internet. Facilitating access to, and providing training in the use of, new technologies would further improve the opportunities of older people. (23) In the context of the Europe 2020 strategy, the Commission has proposed launching an Active and Healthy Ageing Innovation Partnership (AHAIP) within the framework of the Innovation Union flagship initiative. The AHAIP would seek to enable citizens to live independently and in good health for longer and to increase by two the average number of healthy years of life by 2020. (24) The Commission is implementing the European Disability Strategy 2010-2020, which, given the frequent correlation between disability and ageing, contains relevant actions for older people. In particular, actions on accessibility following Design for All approaches are relevant. Actions to support independent living and inclusion in the community are also relevant, including those directed at older persons with disabilities who are in need of a high level of support, who have complex needs and who are particularly vulnerable and prone to social exclusion. Furthermore the Union and all Member States have signed the United Nations Convention on the Rights of Persons with Disabilities, which contains, inter alia, provisions that are relevant for older people. (25) The European Day of Intergenerational Solidarity is celebrated annually on 29 April. It provides a good opportunity for the Union to renew its commitment to strengthen solidarity and cooperation between generations in order to promote a fair and sustainable society. (26) This Decision establishes a financial envelope which is to constitute the prime reference for the budgetary authority within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (4). (27) Active ageing is also targeted by several Union funds, programmes and action plans, such as the European Social Fund (5), the European Regional Development Fund (6), the Progress programme (7), the Lifelong Learning Programme (8) and in particular its Grundtvig programme, the Health Programme (9), the specific programmes on ICTs and on socio-economic sciences and humanities in the Seventh Framework Programme for Research and Development (10), the Action Plan on Ageing well in the information society, the AAL Joint Programme (11), the Competitiveness and Innovation Framework Programme (12) with pilot deployment projects on ICT for Ageing Well, the Calypso Preparatory Action on Social Tourism and the Action Plan on urban mobility. (28) In order to ensure the participation of a diverse range of organisations, smaller scale events and operations should, as far as possible, be facilitated during the European Year. (29) Participation of relevant Union-level networks in the European Year should be encouraged and supported with adequate resources. (30) Since the objectives of the European Year cannot be sufficiently achieved by Member States due to the need for transnational exchange of information and the Union-wide dissemination of good practice, and can therefore, by reason of the scale of the action, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives, HAVE ADOPTED THIS DECISION: Article 1 Subject The year 2012 shall be designated as the European Year for Active Ageing and Solidarity between Generations (the European Year). It shall promote the vitality and the dignity of all. Article 2 Objectives The overall objective of the European Year shall be to facilitate the creation of an active ageing culture in Europe based on a society for all ages. Within this framework, the European Year shall encourage and support the efforts of Member States, their regional and local authorities, social partners, civil society and the business community, including small and medium-sized enterprises, to promote active ageing and to do more to mobilise the potential of the rapidly growing population in their late 50s and over. In doing so, it shall foster solidarity and cooperation between generations, taking into account diversity and gender equality. Promoting active ageing means creating better opportunities so that older women and men can play their part in the labour market, combating poverty, particularly that of women, and social exclusion, fostering volunteering and active participation in family life and society and encouraging healthy ageing in dignity. This involves, inter alia, adapting working conditions, combating negative age stereotypes and age discrimination, improving health and safety at work, adapting lifelong learning systems to the needs of an ageing workforce and ensuring that social protection systems are adequate and provide the right incentives. On the basis of the first paragraph, the objectives of the European Year shall be: (a) to raise general awareness of the value of active ageing and its various dimensions and to ensure that it is accorded a prominent position on the political agendas of stakeholders at all levels in order to highlight the useful contribution that older people make to society and the economy, raising the appreciation thereof, to promote active ageing, solidarity between generations and the vitality and the dignity of all people, and to do more to mobilise the potential of older people, regardless of their origin, and to enable them to lead an independent life; (b) to stimulate debate, to exchange information and to develop mutual learning between Member States and stakeholders at all levels in order to promote active ageing policies, to identify and disseminate good practice and to encourage cooperation and synergies; (c) to offer a framework for commitment and concrete action to enable the Union, Member States and stakeholders at all levels, with the involvement of civil society, the social partners and businesses and with particular emphasis on promoting information strategies, to develop innovative solutions, policies and long-term strategies, including comprehensive age-management strategies related to employment and work, through specific activities, and to pursue specific objectives related to active ageing and intergenerational solidarity; (d) to promote activities which will help to combat age discrimination, to overcome age-related stereotypes and to remove barriers, particularly with regard to employability. Article 3 Content of measures 1. The measures to be taken to achieve the objectives set out in Article 2 shall include the following activities at Union, national, regional or local level: (a) conferences, events and initiatives, with the active participation of all relevant stakeholders, to promote debate, to raise awareness and to encourage the commitment to specific objectives contributing to sustained and lasting impacts; (b) information, promotion and educational campaigns, making use of multimedia; (c) exchange of information, experience and good practice, by using, inter alia, the Open Method of Coordination and networks of stakeholders working to achieve the objectives of the European Year; (d) research and surveys on a Union, national or regional scale, and dissemination of the results, focusing on the economic and social impact of promoting active ageing and of active-ageing-friendly policies. 2. When implementing the activities referred to in paragraph 1, attention shall be paid to involving all generations in the pursuit of the objectives of the European Year, in particular by seeking to develop an inclusive approach and by encouraging the participation of older and younger people in common initiatives. 3. The Commission or Member States may identify other activities as contributing to the objectives of the European Year and may allow the name of the European Year to be used in promoting those activities provided that they contribute to achieving the objectives set out in Article 2. 4. The Commission and Member States shall take into account gender mainstreaming in all their activities in connection with the running of the European Year. 5. The Commission shall take into account the potential of cross-border activities taking place at regional or local level for achieving the objectives set out in Article 2. 6. Efforts shall be made to ensure that all activities of the European Year addressed to the wider public are easily accessible to all, including persons with disabilities. Article 4 Coordination with Member States 1. Each Member State shall appoint a national coordinator to be responsible for organising its involvement in the European Year and shall inform the Commission of that appointment. 2. The national coordinators shall also see to it that national activities of the European Year are properly coordinated and may also promote and facilitate local and regional activities in this context. The national coordinators shall also foster the involvement of all relevant stakeholders, including civil society, in the activities of the European Year. 3. By 25 November 2011, Member States are invited to inform the Commission of their work programme, which shall outline details of the national activities planned under the European Year. Article 5 Participating countries Participation in the European Year shall be open to: (a) Member States; (b) candidate countries; (c) the countries of the Western Balkans; and (d) European Free Trade Association States that are parties to the European Economic Area Agreement. Article 6 Coordination at the level of the Union 1. The Commission shall implement the European Year at the level of the Union. 2. The Commission shall convene meetings of the national coordinators for the purpose of coordinating activities of the European Year at the level of the Union and of exchanging information and knowledge, including on possible commitments and their implementation in Member States. 3. The Commission shall facilitate and support the activities of the European Year at national, regional and local level, including by proposing, where appropriate, new pathways and tools for the achievement of the objectives of the European Year and their evaluation. 4. Coordination of the activities of the European Year at the level of the Union shall also be a matter for the existing policy committees and advisory groups. 5. The Commission shall also convene meetings of representatives of European organisations or bodies working in the field of active ageing in order to help it run the European Year. 6. The theme of the European Year shall be made a priority by the Commission in the communication activities of its representations in the Member States and by relevant key Union-level networks receiving support for their running costs from the general budget of the Union in their work programmes. 7. The European Parliament, Member States, the European Economic and Social Committee and the Committee of the Regions shall be associated in the activities of the European Year. Article 7 Financial and non-financial support 1. Activities referred to in Article 3(1) that occur at the level of the Union may give rise to a procurement contract or the award of grants financed from the general budget of the Union. 2. Where appropriate, programmes and policies in fields which contribute to the promotion of active ageing, such as employment, social affairs and equal opportunities, education and culture, health, research, the information society, regional policy and transport policy may support the European Year, in accordance with the applicable rules and within their existing possibilities for priority setting. 3. Non-financial support may be granted by the Union for activities undertaken by public and private organisations in accordance with Article 3(3). Article 8 Budget 1. The financial envelope for the implementation, at the level of the Union, of this Decision, in particular in respect of the activities set out in Article 3(1), for the period from 1 January 2011 to 31 December 2012, shall be EUR 5 000 000. 2. Annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 9 Consistency The Commission - together with Member States - shall ensure that the measures provided for in this Decision are consistent with any other Union, national and regional schemes and initiatives that help attain the objectives of the European Year. Article 10 International cooperation For the purpose of the European Year, the Commission may cooperate with relevant international organisations, in particular with the United Nations and the Council of Europe, while ensuring the visibility of the Unions efforts to promote active ageing. Article 11 Evaluation 1. By 30 June 2014, the Commission shall submit a report to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions containing an overall assessment of the initiatives provided for in this Decision with details of implementation and results to serve as a basis for future Union policies, measures and actions in this field. 2. The report referred to in paragraph 1 shall also provide information on how gender equality has been mainstreamed in the activities of the European Year and how the accessibility of those activities for persons with disabilities has been ensured. 3. The report referred to in paragraph 1 shall also highlight how the European Year has produced lasting effects for the promotion of active ageing across the Union. Article 12 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 13 Addressees This Decision is addressed to the Member States. Done at Strasbourg, 14 September 2011. For the European Parliament The President J. BUZEK For the Council The President M. DOWGIELEWICZ (1) OJ C 51, 17.2.2011, p. 55. (2) Position of the European Parliament of 7 July 2011 (not yet published in the Official Journal) and Decision of the Council of 19 July 2011. (3) OJ L 308, 24.11.2010, p. 46. (4) OJ C 139, 14.6.2006, p. 1. (5) Regulation (EC) No 1081/2006 of the European Parliament and of the Council of 5 July 2006 on the European Social Fund (OJ L 210, 31.7.2006, p. 12). (6) Regulation (EC) No 1080/2006 of the European Parliament and of the Council of 5 July 2006 on the European Regional Development Fund (OJ L 210, 31.7.2006, p. 1). (7) Decision No 1672/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community Programme for Employment and Social Solidarity  Progress (OJ L 315, 15.11.2006, p. 1). (8) Decision No 1720/2006/EC of the European Parliament and of the Council of 15 November 2006 establishing an action programme in the field of lifelong learning (OJ L 327, 24.11.2006, p. 45). (9) Decision No 1350/2007/EC of the European Parliament and of the Council of 23 October 2007 establishing a second programme of Community action in the field of health (2008-13) (OJ L 301, 20.11.2007, p. 3). (10) Decision No 1982/2006/EC of the European Parliament and of the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-2013) (OJ L 412, 30.12.2006, p. 1). (11) Decision No 742/2008/EC of the European Parliament and of the Council of 9 July 2008 on the Communitys participation in a research and development programme undertaken by several Member States aimed at enhancing the quality of life of older people through the use of new information and communication technologies (OJ L 201, 30.7.2008, p. 49). (12) Decision No 1639/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Competitiveness and Innovation Framework Programme (2007 to 2013) (OJ L 310, 9.11.2006, p. 15).